PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shanti et al.
Application No. 16/801,712
Filed: 26 Feb 2020
For: Mitigating Internal Corrosion of Crude Oil Transportation Pipeline

:
:
:	DECISION ON PETITION
:
:
:

This is in response to the petition, filed December 16, 2020, which has been treated as a petition under 37 CFR 1.59 to transfer the Certified Copy of Foreign Priority Application for India Patent Application No. 20181020155, and transmittal, from US Application No. 16/203,464 to US Application No. 16/801,712.  

The petition is granted.

A copy of the Certified Copy of Foreign Priority Application for India Patent Application No. 20181020155, and transmittal, were moved from US Application No. 16/203,464 to US Application No. 16/801,712.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions